NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted August 18, 2017 *
                               Decided October 12, 2017

                                         Before

                      FRANK H. EASTERBROOK, Circuit Judge

                      ILANA DIAMOND ROVNER, Circuit Judge

                      DIANE S. SYKES, Circuit Judge


No. 16-4272

HERMAN M. GRIFFIN,                             Appeal from the United States
    Plaintiff-Appellant,                       District Court for the Southern District
                                               of Indiana, Indianapolis Division.
      v.
                                               No. 1:16-cv-03103-TWP-DKL
INDIANA DEPARTMENT OF
CORRECTION,                                    Tanya Walton Pratt,
     Defendant-Appellee.                       Judge.


                                       ORDER

       In this suit under 42 U.S.C. § 1983, Herman Griffin claims he was denied adequate
medical care in violation of the Eighth Amendment when a prison physician prescribed
a hypertension drug that Griffin says left him “chemically castrated.” (Griffin, who no
longer is incarcerated, brought additional claims concerning the conditions of his parole
and a requirement that he register as a sex offender, but those claims have been

      *
        We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. See FED. R. APP. P. 34(a)(2)(C).
No. 16-4272                                                                            Page 2

abandoned.) The district court dismissed the action at screening, see 28 U.S.C.
§ 1915(e)(2)(B); Rowe v. Shake, 196 F.3d 778, 783 (7th Cir. 1999), after giving Griffin a
chance to shore up his complaint. Griffin appeals.

        We review de novo a dismissal under 28 U.S.C. § 1915(e)(2), and we accept the
facts alleged in Griffin’s complaint as true. See Rodriguez v. Plymouth Ambulance Serv.,
577 F.3d 816, 820 (7th Cir. 2009). Griffin alleges that while he was incarcerated at
Plainfield Correctional Facility in 2007, a physician prescribed atenolol for high blood
pressure. According to Griffin, the physician said that administrators in the Indiana
Department of Correction had compelled him to prescribe this particular drug despite
his concern about possible side effects. The atenolol prescription was renewed by other
physicians and at other Indiana correctional institutions until Griffin was paroled in
2014. After that Griffin’s personal physician told him he had been “chemically castrated”
and referred him to a urologist.

        Given these allegations, the district judge understood Griffin to be claiming that
he had received constitutionally inadequate medical care in prison. But Griffin had sued
only the Department of Correction, which is not a suable “person” under § 1983, and the
judge also surmised that the claim was barred by the two-year statute of limitations
governing § 1983 claims arising in Indiana. See IND. CODE § 34-11-2-4(a); Devbrow v. Kalu,
705 F.3d 765, 767 (7th Cir. 2013). The judge thus ordered Griffin to explain why his case
should not be dismissed. Griffin responded that his complaint alleges an ongoing
violation that ended only when he was paroled in 2014, less than two years before he
filed suit. The judge was not persuaded and dismissed the action.

        She was right to do so. Whether or not the suit was timely, the complaint names
only the Department of Correction as a defendant. Yet the Department is not a “person”
subject to suit under § 1983. See Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989);
Wagoner v. Lemmon, 778 F.3d 586, 592 (7th Cir. 2015). Griffin’s complaint therefore fails to
state a claim.

                                                                                 AFFIRMED.